                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Jeremy D. Davis,

       Plaintiff,

               v.                                             Case No. 1:18cv783

Zeehandelar Sebation & Assoc.,                                Judge Michael R. Barrett

       Defendants/Appellees.

                                             ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on November 21, 2018 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 4) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, plaintiff’s

Complaint (Doc. 3) is DISMISSED with prejudice for failure to state a claim upon which relief

maybe granted pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

       IT IS SO ORDERED.

                                                           s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court

                                                 1
